Citation Nr: 1418080	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable disability rating for degenerative disc disease.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2007 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated April 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable rating for a lower back disorder; however, further development is needed.  The latest examination took place in November 2007, over six years ago.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Moreover, it appears his lower back disorder may have worsened since then.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The November 2007 examiner noted that there were no objective findings of radiculopathy or polyneuropathy related to the Veteran's lower back disorder; however, a June 2008 VA medical record indicated that there may be neurological symptoms associated with his lower back disorder and the Veteran reported that if he stands for a long time, his legs would feel numb.  Thus, another examination is warranted.

Additionally, there may be outstanding medical records that need to be obtained as the most recent VA medical records are dated September 2009.  Any VA medical records not currently of record should be associated with the claims file.

The Veteran's representative has made a presentation that was indicated to be for his widow.  The Board undertook development to ascertain whether the Veteran had passed, but was unable to confirm that.  Thus the presentation, but the Veteran's representative is taken to have been for him.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his lower back disorder that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, schedule the Veteran for an examination to assess the current severity of his lower back disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for rating lower back disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lower back disorder.  The impact of the disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

